FILED
                                                                                            08/17/2020
                                                                                        Bowen Greenwood
                                                                                       CLERK OF THE SUPREME COURT

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            STATE OF MONTANA

                                                                                        Case Number: DA 20-0363
                   Supreme Court Cause No. DA 20-0363




  IN RE THE MARRIAGE OF:

  DIANE KRANTZ,                                    ORDER SUBSTITUTING
  Petitioner and Appellee,                         MEDIATOR

  and

  KIETH KRANTZ,
  Respondent and Appellant.

        Pursuant to M.R.App.P, 7(4)(d) and the parties’ Stipulation to Substitute

Mediator, IT IS ORDERED THAT Diana Garrett is hereby substituted as mediator

and appointed to conduct the mediation process required by M.R.App.P., 7(5). IT IS

FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d) shall

run from the date of this order of substitution.

        DATED this ________ ___, 2020.

                                            For the Court,


                                        By: _____________________________



c: Tiffany Ann Nunnally, Anna Hilly McGahan, Casey Lynn Emerson, Diana
Garrett




ORDER SUBSTITUTING MEDIATOR                                  PAGE 1 OF 1 Electronically signed by:
                                                                              Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 August 17 2020